Citation Nr: 1640981	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-01 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Service connection for an innocently acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disability, to include arthritis.

3.  Entitlement to service connection for a right shoulder disability, to include arthritis.

4.  Entitlement to service connection for a right elbow disability, to include arthritis.

5.  Entitlement to service connection for a left elbow disability, to include arthritis.

6.  Entitlement to service connection for a left hand disability, to include arthritis.

7.  Entitlement to service connection for a right hand disability, to include arthritis.

8.  Entitlement to service connection for a left hip disability, to include arthritis.

9.  Entitlement to service connection for a right hip disability, to include arthritis.

10.  Entitlement to service connection for a left knee disability, to include arthritis.

11.  Entitlement to service connection for a right knee disability, to include arthritis


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1953 to January 1956.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the various service connection claims for arthritis for the joints were certified to the Board as service connection for arthritis of multiple joints, including the hips, knees, shoulders, elbows, and hands.  The record establishes, however, that there may be more than one medical condition causing the Veteran's symptoms such as bursitis, rheumatoid arthritis, or tendonitis.  Because the evidence regarding the specific joint for each claim differs from the other, the Board has separately addressed each claim as set forth on the first page of the decision

The issues of service connection for a sleep disorder, to include sleep apnea, restless legs, night sweats, and insomnia, and lower extremity neuropathy have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a right hip disability and service connection for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was not treated for any psychiatric or mental health disability during service.

2.  The most probative evidence indicates the Veteran does not currently have a diagnosed psychiatric or mental health disorder other than PTSD.

3. A right shoulder disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

4.  The Veteran does not currently have a diagnosed chronic right elbow disability.

5.  A left elbow disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

6.  A left hand disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

7.  A right hand disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

9.  A left knee disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service.

10.  A right knee disability was not shown in service or for many years thereafter and the most probative evidence indicates the current condition is not related to service


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

2.  The requirements to establish entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

3.  The requirements to establish entitlement to service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 201638 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

4.  The requirements to establish entitlement to service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

5.  The requirements to establish entitlement to service connection for a left hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

7.  The requirements to establish entitlement to service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 201619612100); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

8.  The requirements to establish entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).

9.  The requirements to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided in September 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  VA examinations and addendums directed by the Board occurred and reports obtained.  The RO asked the Social Security Administration for the Veteran's records but learned the records were no longer available.  The Veteran was notified about this and offered the opportunity to provide any Social Security records in his possession.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or certain mental disorders such as psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Board notes that as to his claims for service connection involving various joints, the Veteran has claimed arthritis as the underlying diagnosis causing his symptoms.  The record establishes, however, that there may be more than one medical condition causing the Veteran's symptoms such as bursitis, rheumatoid arthritis, or tendonitis.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Accordingly, the Board has therefore stated the issues as set forth on the first page of this decision and will consider whether any medical diagnosis relating to a claimed joint is related to service. 

Service Connection for a Mental Health Disability Other than PTSD

The Veteran is service connected for PTSD.  The Veteran, however, asserts he has additional mental health disabilities resulting from service, specifically anxiety disorder and major depressive disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has any additional mental health disabilities, and if so, whether the additional mental health disability or disabilities is related to service.  

Service treatment records do not show any mental health complaints, symptoms, treatment, or diagnosis of a mental health disorder, including PTSD, anxiety disorder, or depressive disorder.

The first treatment for a mental health disability following service occurred in April 2011.  A private psychotherapist reported that after testing and a clinical interview, the Veteran suffered from PTSD, anxiety disorder NOS, and major depressive disorder NOS under the criteria of DSM-IV.  The narrative of the report, however, focused on PTSD symptoms such as depersonalization, avoidance and isolation, flashbacks, and recurrent memories.  In addition, the evaluating psychotherapist listed which symptoms met the criteria for a DSM-IV diagnosis of PTSD but did not do the same for the anxiety disorder and major depressive disorder diagnoses

In July 2011, the Veteran underwent a VA mental health examination where he was diagnosed only with PTSD, which more likely than not was caused by his military stressors.  The VA examiner specifically stated the Veteran did not have more than one mental disorder, although he noted depressed mood and anxiety as symptoms.  

The Veteran received a VA examination in December 2013.  He was diagnosed only with PTSD and the VA examiner specifically determined the Veteran did not have any other mental health diagnosis.  Anxiety and depression were noted as PTSD symptoms.  He also noted the Veteran's symptoms of sleep disturbance.  Diagnosis of insomnia disorder is made for a predominant complaint of dissatisfaction with sleep quantity or quality.  A diagnosis of insomnia disorder cannot be assigned if coexisting mental disorders (e.g. PTSD) and/or medical conditions (e.g. apnea & pain) adequately explain the complaint of insomnia.  In this instance, the Veteran's PTSD adequately explains his sleeping complaints such as insomnia.  Therefore, the VA examiner concluded that the Veteran's complaint of sleep impairment is a symptom of his PTSD and not a separate disorder.  The examiner did not comment on the Veteran possibly having additional mental health diagnoses such as anxiety and major depressive disorder.  

In June 2014, the Veteran was provided another VA examination regarding his PTSD.  The examiner stated the Veteran does not meet either the DSM-5 or DSM-IV criteria for an anxiety disorder separate from PTSD.  There is significant overlap in symptoms between a diagnosis required for an anxiety disorder and the diagnosis required for PTSD, and the Veteran's currently reported symptoms are most appropriately classified as PTSD, rather than an anxiety disorder.  The Veteran also does not meet DSM-5 or DSM-IV criteria for a sleep disorder separate from PTSD.  Sleep disturbance is a symptom of PTSD.  The only way for the Veteran to receive a diagnosis of insomnia disorder under the DSM-5 criteria is if "coexisting mental disorders and medical conditions do not adequately explain the predominant complaint of insomnia."  In this case, because sleep disturbance is a common symptom of PTSD, the Veteran's reported sleep problems are a symptom of PTSD rather than a separate disorder.  

In a December 2014 addendum, the VA examiner noted all prior VA examinations listed the Veteran's only psychiatric disorder as PTSD and the VA examiners are in complete agreement that the Veteran's correct diagnosis is PTSD alone.  Noting the private psychotherapist June 2011 report, the VA examiner disagreed that the Veteran also had major depressive disorder NOS and anxiety disorder NOS.  The Veteran did not meet DSM-5 (or DSM-IV) criteria for an anxiety disorder separate from PTSD.  Both PTSD and anxiety disorder NOS are classified as anxiety disorders.  It is not appropriate to diagnose the Veteran with the general diagnosis, anxiety disorder NOS, when his symptoms more clearly represent a specific anxiety disorder (i.e., PTSD). Therefore, the VA examiner determined that the private psychotherapist made an inaccurate diagnosis of anxiety disorder NOS.

The private psychotherapist also diagnosed the Veteran with major depressive disorder NOS apparently on the basis of "periods of symptoms when he feels depressed, isolated, and withdrawn."  The VA examiner noted symptoms of isolation and withdrawal are both commonly seen in association with PTSD and depressive disorders and therefore, it is most likely that these symptoms are related to his diagnosis of PTSD.  There is not enough evidence in the Veteran's history to diagnose major depressive disorder and none of the required specifiers were listed (e.g., mild, moderate, severe; single episode vs. recurrent; etc).  Furthermore, the single symptom of "periods where he feels depressed" is not sufficient to warrant a separate diagnosis.  According to the DSM-5, the diagnosis of unspecified depressive disorder (termed depressive disorder NOS in DSM-IV):

"applies to presentations in which symptoms characteristic of a depressive disorder that cause clinically significant distress or impairment in social, occupational, or other area of functioning predominate, but no not meet the full criteria for any of the disorders in the depressive disorders diagnostic class.  The unspecified depressive disorder category is used in situations in which the clinician chooses not to specify the reason that the criteria are not met for a specific depressive disorder, and includes presentations for which there is insufficient information to make a more specific diagnosis (e.g., in emergency room settings)." (emphasis in the original). 

Therefore the VA examiner also concluded the major depressive disorder diagnosis listed in the June 2011 report does not conform to DSM-IV or DSM-5 and is also inaccurate.

As there is no competent evidence of a diagnosis of an acquired psychiatric disorder in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The record contains opinions from a private psychotherapist in April 2011 and the VA examiners regarding what mental health diagnoses apply to the Veteran.  These opinions are the only competent medical evidence of record regarding the Veteran's mental health symptoms and diagnosis.   All agree the Veteran suffers from PTSD.  The private psychotherapist has also diagnosed anxiety disorder NOS and major depressive disorder NOS.  The VA examiners, however, have concluded the Veteran's anxiety and depression symptoms are part of his PTSD, not a separate diagnosis.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has placed less probative weight upon the April 2011 private psychotherapist's opinion.  He did not explain how he concluded the Veteran met the DSM-IV criteria for a diagnosis of anxiety disorder and major depressive disorder.  Stated another way, he did not provide any rationale for his additional diagnoses.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).   

In contrast, the opinions of the VA examiners are adequate.  They reached an opinion offering reasons and the basis for concluding any anxiety or depression suffered by the Veteran is a manifestation of PTSD, not a separate disability such as an anxiety disorder or major depressive disorder.  The opinions explained how a mental health clinician makes a differential diagnosis between PTSD and for example depression based upon the clinical presentation of the depression symptoms.  

The VA examiner opinions are based upon consideration of and consistent with the Veteran's prior medical history and examinations, and also describe the findings and reasons, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Further, the VA examiners also provided a rationale for their conclusions.  As such, the Board finds the 2011, 2013, and 2014 VA examination reports probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The opinions are well reasoned, detailed, consistent with other evidence of record, and included review of the claims file. In this case, the Board finds that the VA examiners applied a valid medical analysis to all of the significant facts of the case in order to reach the conclusion submitted in the opinion and relied upon an accurate understanding of the record.  Accordingly, the Board places more probative weight on the opinions of the VA examiners.

The Board thus finds that a current disability of an acquired psychiatric disorder other than PTSD has not been demonstrated to establish service connection.  There is insufficient medical evidence in the file, either service or civilian, that the Veteran has, other than his service connected PTSD, a diagnosed medical or mental health illness or disability, especially one conforming to the criteria set forth in DSM-IV or more recently, DSM-5, See 38 C.F.R. § 4.125 (2014) (DSM-IV) and 38 C.F.R. § 4.125 (2016) (DSM-5), that manifests itself in anxiety and depression diagnoses.  Instead, the medical evidence, as noted, demonstrates that the Veteran has only one disability that causes anxiety and/or depression, his service connected PTSD.  This is a determination that cannot be made by a layperson, but, instead, requires medical evidence.  Based on the medical evidence, the Board has therefore determined that the Veteran's anxiety and depression are due to PTSD, and are not due to a separate, distinct mental health disability. 

Moreover, the Board cannot award him service connection for any anxiety or depression disability when his current award for PTSD already includes his level of functional impairment due to anxiety and depression.  The evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . ."). 

In the absence of proof of a present separate mental health disability other than PTSD which includes anxiety or depression there can be no valid claim.  As there is no competent evidence of an additional mental health disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Because the medical evidence does not establish that the Veteran has an additional current diagnosis for a an acquired psychiatric disability, apart from his service connected disorder PTSD, the Board finds that the Veteran is not entitled to service connection for anxiety or depression.  

While the Veteran believes that his current anxiety and depression are separate and additional disabilities from his PTSD and are also related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of anxiety and depression symptoms are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his depression and anxiety is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current anxiety and depression is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against a finding that the Veteran has an acquired psychiatric disorder, other than PTSD and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Service Connection for Arthritis in Multiple Joints

The Veteran essentially contends that he developed symptoms such as pain in various joints during his active service, resulting in arthritis.  As noted below, the Veteran has been diagnosed during the course of the appeal with arthritis, also diagnosed as osteoarthritis and degenerative joint disease, in the hands, knees, hips, shoulders.  He has also been diagnosed with bursitis in the left shoulder and the hips.  The Veteran also has been diagnosed with a left biceps tear and left rotator cuff tendonitis.  The right elbow has tendonitis as well.  Accordingly, with one exception discussed below, the first criterion for establishing service connection has been met.  The question becomes whether any of these conditions are related to service.

Service treatment records do not reveal any joint complaints, diagnosis, or treatment.  As there is no competent evidence of arthritis, bursitis, tendonitis, or rheumatoid arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The Veteran states that during service, he was riding in the back of a truck that drove over a fox hole.  The impact caused the Veteran to be thrown into wooden boxes.  This resulted in injuries to the various claimed joints and he has had pain ever since the accident.

The record reflects that since separation, the Veteran has had several accidents.  In November, 1984, the Veteran was in a motor vehicle accident and in February 2000, he was in a second motor vehicle accident when his car was struck by another vehicle.  The Veteran also fell off a roof in 1981, resulting in chronic low back pain.  A June 1998 treatment note indicated that several years earlier, the Veteran fell twenty feet and broke his left arm.  A July 1986 note indicates the Veteran fell off a roof several times.  In August 1999, the Veteran reported fracturing his left humerus bone in 1969.  An October 2005 note indicates that three years earlier, or approximately 2002, the Veteran broke his left humerus bone, which may indicate the Veteran has fractured the humerus bone twice.  In September 2006, while trying to move and lift a stove, the Veteran tore his left bicep muscle.  The Veteran has also slipped on ice (January 1986) or fallen (January 2008 landing on his left hip).  

Service Connection for a Shoulder Disability

In May 2011, the health provider who monitored the Veteran's diabetes mellitus stated the Veteran had known degenerative joint disease/osteoarthritis quite generalized as well as documented arthritis in the bilateral hips, knees, and hands.  The nurse practioner believed it is at least as likely as not that the osteoarthritis could have been related to the Veteran's Korean War service.  The nurse practioner did not offer any rationale.  In June 2011, one of the Veteran's physicians stated in one sentence and without rationale that he agreed with the opinions of the nurse practioner.  

In December 2013, the Veteran received a VA examination and reported arthritis in his shoulders as well as a torn tendon in the left shoulder.  About 12 years earlier, he suffered a fracture in the left shoulder.  The examiner noted that not only was the service treatment records silent for treatment of either shoulder but a February 1983 X-ray report for the left shoulder was also negative.  The Veteran first sought treatment for left shoulder pain in June 1986 for pain starting three weeks earlier.  The examiner concluded the Veteran's shoulder condition was not caused by, a result of, or aggravated by his military service.  There is no evidence of a musculoskeletal injury in service nor is there a condition that he acquired through service that would cause or contribute to a shoulder problem.

In a second VA examination in June 2014, the VA examiner diagnosed degenerative joint disease in both shoulders.  The examiner noted no treatment for the shoulder in service.  The examiner therefore concluded that the degenerative joint disease of the shoulders is less likely than not related to any injury, event, or incident of service including striking a foxhole while riding in a vehicle.

In a February 2015 addendum, the VA examiner again found it significant that there is no treatment in the service treatment records for symptoms or condition related to the shoulder and the 1956 separation examination reported normal upper and lower extremities.  Furthermore, review of the Veteran's file did not reveal any treatment notes with history of injury in service regarding the shoulder.  Instead, treatment for symptoms of the joints occurs many years following service.  Knee pain was first treated in 1993 while the other joints were treated in following years- 2006 and later.  Therefore, the VA examiner concluded it is less likely that arthritis related to the shoulder joints had onset due to injury in service and more likely than not the shoulder disabilities are related to injuries following service as reported in the treatment notes as well as the aging process.

As noted above, the question is whether there is competent evidence linking the current conditions with service is required to establish service connection for arthritis of the right shoulder.  The claim for service connection for arthritis of the left shoulder is discussed in the REMAND below.

The Board is aware that the Veteran's private medical provider in May 2011 concluded that the Veteran's osteoarthritis in the various joints is related to service.  The medical providers stated they feel that it is as likely as not the osteoarthritis could be related to the Veteran's Korean War service.  The use of the terms "feel" and "could" indicates that the opinion is expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between arthritis and service.  Obert v. Brown, 5 Vet. App. 30, 33   (1993) (The term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.)  Furthermore, the provider did not review the claims file or the service separation history and physical reports revealing no complaints or findings of any shoulder disability.  It is unclear whether the providers would have had the same opinion if they had known about the lack of treatment in service and for many years thereafter.  The Veteran's medical providers also do not explain or account for the effect of the Veteran's subsequent post- service injuries on his current disabilities.  Moreover, no rationale for the opinion was provided.  Accordingly, the Board assigns the opinion little, if any, probative weight.  Id., see also Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

On this question, the most probative evidence of record is the opinions from the VA examiners in the December 2013 and the June 2014 VA examination (with the February 2015 addendum).  The VA examiners concluded the Veteran's claimed degenerative joint disabilities, including the shoulders, are not likely related to injury during service.  The opinions were provided following review of the claims file and examination of the Veteran.  The examiners specifically acknowledged the Veteran reported the onset of shoulder symptoms in service and why the Veteran believes his disabilities arose from this truck incident, but despite the Veteran's contention and statements of continuous symptoms found the current disabilities were not related to service.  The examiners relied upon medical knowledge and the opinions provide adequate rationale for the conclusion reached, to include noting the current arthritis is the result of aging or post-service injuries and there was no evidence of chronic problems with the shoulders for years after service.  Stated another way, the VA examiners applied medical knowledge and pointed to other factors as the cause of the Veteran's shoulder disability of right shoulder arthritis.  Thus, the Board finds the opinions are adequately supported and consistent with the other evidence of record.  Accordingly, the VA examiners' opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  There are no medical opinions of record to the contrary.

Further, in the absence of demonstration of ongoing symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  Here, the lapse of time from separation from service in December 1956 to the diagnosis of arthritis or tendonitis some fifty years after service weighs against any assertion by the Veteran that his shoulder disabilities had its onset in service. 

The Board recognizes that contemporaneous documentation of an injury is not required, Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006), but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against any claim by the Veteran that an injury, disease, or event in service has caused him shoulder problems or symptoms since separation to the present.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for approximately 50 years following separation.

While the Veteran believes that his current right shoulder arthritis is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of arthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his arthritis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current arthritis, tendonitis, and bursitis is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the medical evidence is against an association or link between the current shoulder arthritis and tendonitis and service, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service connection for Elbow Disabilities

In December 2013 VA examination, the Veteran also reported he had arthritis in his elbows which caused pain and weakness.  He sometimes had difficulty picking things up and he has also dropped things such as a tray of food in a restaurant.  He has never had an injury to the elbow.  There is no evidence of a musculoskeletal injury in service nor is there a condition that he acquired through service that would cause or contribute to an elbow condition.  In fact, the VA examiner determined the Veteran did not have any diagnosis that would apply to the elbows.  The physical examination demonstrated normal range of motion.  The VA examiner also found it significant that the Veteran complained of only minor pain on movement and some weakness.  This is more likely age related than a specific diagnosable pathology.  

In a June 2014 VA examination, the VA examiner diagnosed left elbow tendonitis.  The examiner did not make a diagnosis for the right elbow.  Range of motion for the right elbow was normal and there was no evidence of functional limitation or abnormalities.  The VA examiner concluded that it is less likely than not that the Veteran's left elbow condition, tendonitis, is related to injury, event, or incident of active service including the Veteran's report of striking a foxhole while riding in a vehicle.  The VA examiner based his opinion on the lack of treatment of either elbow in service and found it very significant that the 2013 VA elbow examination did not include a chronic elbow diagnosis.  The current condition of left elbow tendonitis is more likely than not related to stress on the left elbow to compensate for significant weakness and limited motion of the left shoulder.  

In a February 2015 addendum, the VA examiner noted no treatment is reported in service treatment records for symptoms or a condition related to the elbow.  The 1956 separation examination reported normal upper and lower extremities.  Furthermore, review of the Veteran's file did not reveal any subsequent treatment notes with history of injury in service regarding the elbow.  Instead, treatment for symptoms of the elbow occurs many years following service.  Knee pain was treated in 1993 and other joints treated in following years- 2006 and later.  Therefore it is less likely that tendonitis related to the elbow had onset due to injury in service and more likely than not tendonitis of the elbow are related to injuries following service as reported in the treatment notes as well as the aging process.

To establish entitlement to VA disability compensation, there must be a current disability resulting from the injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997). In the absence of proof of a present right elbow disability, there can be no valid claim of service connection for a right elbow disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that a current right elbow disability has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed with any type of right elbow disability such as arthritis, tendonitis, bursitis, etc.  The service records do not contain any evaluation of the Veteran for a right elbow disability and the separation examination did not specify a right elbow problem.  Since separation, treatment notes are silent regarding any complaints or treatment for the right elbow and no objective findings of a disability causing a right elbow disorder have been demonstrated.  There is no indication the Veteran has ever sought treatment for his right elbow since separation.  In sum, the evidence does not establish that the Veteran has been currently diagnosed with a right elbow disability, or any other condition or diagnosis related to the right elbow.

One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current right elbow disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Because the medical evidence does not establish that the Veteran has a current right elbow disability, in this case, the Board finds that the Veteran is not entitled to service connection for a right elbow disability.  

As the preponderance of the evidence is against the claim of service connection for a right elbow disability, the benefit- of- the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107 (b).

As to the left elbow, for the same reasons noted above, the most probative evidence of record are the opinions from the VA examiners in the 2013 and 2014 VA examinations and the February addendum.  The Board has assigned little probative weight to the 2011 opinion by the Veteran's providers as it is speculative, apparently based upon an incomplete review of the record, and otherwise provides no rationale in support of the opinion.  On the other hand, the VA examiners have reviewed the entire record and concluded the left elbow tendonitis is due to aging, the subsequent post-service injuries, and strain from the left shoulder disabilities.  The examiners after an examination, interview with the Veteran and review of the file applied medical knowledge to conclude the Veteran's left elbow tendonitis is not related to service.  Moreover, the length of time for any complaints and treatment since separation also weighs against the Veteran's assertion that he has had continued symptoms since the in-service truck incident.  

Accordingly, the weight of the medical evidence is against an association or link between the current left elbow tendonitis and service, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Hand Disabilities

The Veteran also had osteoarthritis in both hands, diagnosed in June 2002.  The records revealed the Veteran was also diagnosed with rheumatoid arthritis in both hands in November 1997.  

In a report received by VA in June 2011, as noted above, the Veteran's private health providers attributed the Veteran's hand disabilities to service but did not explain how service played a role in causing his osteoarthritis or rheumatoid arthritis.  

In December 2013, the VA examiner concluded the Veteran's hand condition was not caused by, a result of or aggravated by his military service.  There is no evidence of a hand problem in service nor is there a condition that he acquired through service that would cause or contribute to a hand disability.  The Veteran has rheumatoid arthritis.  This is an inherited condition that would have nothing to do with his military service.

In a second VA examination in June 2014, the VA examiner diagnosed degenerative joint disease in both hands.  The examiner concluded that the degenerative joint disease of the hands is less likely than not related to any injury, event, or incident of service including striking a foxhole while riding in a vehicle as there was no objective evidence of treatment for hand injury in service.  In addition, the Veteran reported cold exposure in service as a possible cause to his current hand disabilities.  The VA examiner noted he did not report any symptoms and there were no examination findings consistent with cold exposure injury to hands.  The VA examiner concluded that the current chronic diagnosis of degenerative joint disease is more likely than not related to the aging process.

In a February 2015 addendum, the VA examiner noted no treatment is reported in service treatment records for symptoms or condition related to the hand.  The 1956 separation examination reported normal upper and lower extremities.  Furthermore, review of the Veteran's file did not reveal any treatment notes with a history of injury in service regarding the hand.  Instead, treatment for symptoms of the hands joints occurs many years following service.  Knee pain was treated in 1993, other joints treated in following years- 2006 and later.  Therefore it is less likely that tendonitis and arthritis related to the hands had onset due to injury in service and more likely than not conditions of the hands are related to injuries following service as reported in the treatment notes as well as the aging process.

As noted above, the question is whether there is competent evidence linking the current conditions with service is required to establish service connection.

For the same reasons noted above, the most probative evidence of record are the opinions from the VA examiners in the 2013 and 2014 VA examinations and the February addendum.  The Board has assigned little probative weight to the 2011 opinion by the Veteran's provider as it is speculative, apparently based upon an incomplete review of the record, and otherwise provides no rationale in support of the opinion.  On the other hand, the VA examiners have reviewed the entire record and concluded the degenerative joint disease is due to aging and the subsequent post-service injuries.  As to the rheumatoid arthritis, that is an inherited condition and not due to the effects of service.  Although the Veteran has also reported exposure to the cold in service, there is no evidence of a cold exposure injury.  The examiners after an examination, interview with the Veteran and review of the file applied medical knowledge to conclude the Veteran's degenerative joint disease (osteoarthritis) and rheumatoid arthritis are not related to service.  Moreover, the length of time for any complaints and treatment since separation also weighs against the Veteran's assertion that he has had continued symptoms since the in-service truck incident.  

Accordingly, the weight of the medical evidence is against an association or link between the current hand disabilities and service, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection for Knee Disabilities.

The Veteran was diagnosed with degenerative joint disease in 1994.  He had a left knee replacement in October 1997 and a right knee replacement in April 2003.  

A December 2013 VA examiner concluded the bilateral knee degenerative joint disease was not caused by, the result of, or aggravated by service.  There is no evidence of any injury in the service treatment records that would have resulted in a knee condition as well as no evidence of any condition that the Veteran developed that would aggravate a knee condition.  Furthermore, there is a great deal of evidence that the Veteran had injuries that occurred after service that likely contributed to his knee conditions.

In a second VA examination in June 2014, the VA examiner diagnosed degenerative joint disease in both knees.  The examiner noted no treatment for the knees in service.  The examiner therefore concluded that the degenerative joint disease of the knees is less likely than not related to any injury, event, or incident of service including striking a foxhole while riding in a vehicle.

In a February 2015 addendum, the VA examiner noted no treatment is reported in service treatment records for symptoms or condition related to the knee joints and the 1956 separation examination reported normal upper and lower extremities.  Furthermore, review of the Veteran's file did not reveal any post-service treatment notes with history of injury in service regarding the knee.  Instead, treatment for symptoms of the knee joints occurs many years following service.  Knee pain was first treated in 1993.  Therefore it is less likely that tendonitis and arthritis related to the knee joints had onset due to injury in service and more likely than not conditions of these joints are related to injuries following service as reported in the treatment notes as well as the aging process.

As noted above, the question is whether there is competent evidence linking the current conditions with service is required to establish service connection.

For the same reasons noted above, the most probative evidence of record are the opinions from the VA examiners in the 2013 and 2014 VA examinations and the February addendum.  The Board has assigned little probative weight to the 2011 opinion by the Veteran's provider as it is speculative, apparently based upon an incomplete review of the record, and otherwise provides no rationale in support of the opinion.  On the other hand, the VA examiners have reviewed the entire record and concluded the bilateral knee degenerative joint disease (arthritis) is due to aging and the subsequent post-service injuries and aging.  The examiners after an examination, interview with the Veteran and review of the file applied medical knowledge to conclude the Veteran's knee disabilities are not related to service.  Moreover, the length of time for any complaints and treatment since separation also weighs against the Veteran's assertion that he has had continued symptoms since the in-service truck incident.  

Accordingly, the weight of the medical evidence is against an association or link between the current knee disabilities and service, and the claims must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990)


ORDER

Entitlement to service connection for an acquired psychiatric disease other than PTSD is denied.

Entitlement to service connection for a left shoulder disability, to include arthritis is denied.

Entitlement to service connection for a right shoulder disability, to include arthritis, is denied.

Entitlement to service connection for a right elbow disability, to include arthritis, is denied.

Entitlement to service connection for a left elbow disability, to include arthritis, is denied.

Entitlement to service connection for a left hand disability, to include arthritis, is denied.

Entitlement to service connection for a right hand disability, to include arthritis, is denied.

Entitlement to service connection for a left knee disability, to include arthritis, is denied
.
Entitlement to service connection for a right knee disability, to include arthritis, is denied


REMAND

As to the left shoulder, left hip, and right hip disabilities, the Board notes that the Veteran has been diagnosed with bilateral hip arthritis since September 2010, although the record reflects of hip complaints at least since July 1988.  He has also been diagnosed with right greater trochanter bursitis in October 1998 and left shoulder bursitis in June 1986.  The most recent VA opinion, the February 2016 addendum stated no treatment for the hips until at least 2006 or later.  Thus, it is unclear to the Board whether the VA examiner's opinion would be the same if the complaints and treatment since July 1988 is taken into account.  Moreover, neither the VA examiners nor the May 2011 private medical opinion addresses whether the Veteran's hip bursitis is related to service.  Therefore, the Board has determined another addendum opinion should be obtained to address these problems.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any medical treatment of the hips other than what has already been identified and associated with his file and assist the Veteran in obtaining any newly identified evidence with his file.  

2.  After the record development is completed, arrange for the examiner who conducted the June 2014 VA examination, if available, prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file should be made available to the examiner in conjunction with the examination.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a hip disability and a left shoulder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom, for example pain, is derived from an injury, disease, or event in service. 

The examiner is asked to specifically address the Veteran's complaints and treatment of hip symptoms since July 1988.

The VA examiner is asked to discuss the clinical significance of the Veteran's diagnosis of greater trochanter bursitis in October 1998 and left shoulder bursitis in June 1986 and its relationship to service.

The examiner must not rely solely on the absence of hip complaints in service as the basis for a negative opinion.  The question is whether the current hip disability or left shoulder disability is related to service.

A complete rationale for any opinion offered should be provided.









The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


